—In an action to recover damages for personal injuries, the defendants Unique Van Service, Inc., and Donald Wane McLean appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Thomas, J.), dated July 18, 2000, as granted that branch of the plaintiff’s motion which was to deem the facts set forth in a notice to admit to be admitted by those defendants.
Ordered that the order is reversed insofar as appealed from, with costs, and that branch of the plaintiff’s motion which was to deem the facts set forth in a notice to admit to be admitted by the appellants is denied.
*521The Supreme Court erred in deeming the appellants to have admitted the facts set forth in a notice to admit served on them by the plaintiff. The only remedy for an alleged unreasonable denial is an award of fees and costs pursuant to CPLR 3123 (c) (see, Glasser v City of New York, 265 AD2d 526; Belfer v Dictograph Prods., 275 App Div 824). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.